Case 3:14-cv-05373-RS Document 307 Filed 05/11/20 Page 1 of 2

“Objection to Class Settlement in Gold vs. Lumber Liquidators, Inc.,
Case No. 3:14-cv-07373-RS (N.D. of Cal.)”

 

Lamar Joyce.

3451 Miranda Circle, SE. Palm Bay, FL. 32909 MAY 11 2020
321-266-8100 SUSAN Y, SOONG
biff1951@gmail.com CLERK, U.S, DISTRICT COURT

NORTH DISTRICT OF CALISORNIA

My main objection is that restitution in the form of vouchers from a company
(Lumber Liquidators) that knowingly misled their customers is ludicrous. From
their perspective it makes good business sense to offer $14 million in vouchers.
Their real product cost would more likely be around $4 to $6 million. And it
doesn’t stop there. It basically forces the Class Member to do future business with
them to redeem the awarded vouchers. Slick. Great deal for Lumber Liquidators.

My second objection is determination of fees to be awarded to Plaintiffs’ Council.
$9.3 million is the lion’s share of cash compensation representing 66%. Maybe
representing council would like to take 25% (benchmark fee) in cash and the
remainder in vouchers. Lol

| will not be coming to SF to attend the hearing, adding to my loss. | spent 24
years there so | don’t need to see it.

| have $14,000 invested in a floor that can’t be repaired. Removal cost for wood
and adhesive from the slab is estimated at $4,000.

Somewhat respectfully
Lamar Joyce
Case 3:14-cv-05373-RS Document 307 Filed 05/11/20 Page 2 of 2

2 0T f tree

pH [acetals y

VINHOANIVO 4O LOWLSIC fi
LHNOD LSIEISIC “SN Si:
DNOOS A NYSNS

 

ZOTPG WD ‘oosinuel4 UES
Be0d TT WN JOO|d LT pi€ woolWnoD

aAy ajed UapjOd OST
4 nH Om & =

  

Zuipjing jesapay uoyNg diilud
ByUJOHIeD jo puasi WsyHON JO} NOD PUIsIG SN

 

PELASS FOREVER

     

Loree V8 hroge Ware
WAN EA A SWS |

Behar | aa

 

tits

ees
- USA Fl
